Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Fulchand Shende on 6 July 2022.
The application has been amended as follows:
1. 	(Currently Amended)  A vehicle control system installed on a vehicle, the vehicle including an operation switch for manually operating an operation state of accessories to at least one of an on position and an off position installed on a body, the system comprising: 
	a first controller configured to execute automated driving of the vehicle, and to perform an evacuation traveling for automated evacuating and stopping the vehicle 
	a second controller configured to control the operation state of the accessories based on a request from the first controller or operation information of the operation switch, 
	wherein the first controller is configured to transmit a specific operation rejection request to the second controller for performing a specific operation rejection process for rejecting a control of the accessories operated by the driver based on the manual specific operation of the operation switch and to maintain or switch the accessories to the on position thereof when the consciousness level of the driver is lower than a predetermined determination value, 
	wherein the second controller is configured to control the specific operation rejection process when the specific operation rejection request is received from the first controller.
2. 	(Original)  The vehicle control system according to claim 1, 
	wherein the accessories includes a headlight, 
	wherein the operation switch includes a light switch including a light-on position for turning on the headlight and a light-off position for turning off the headlight, 
	wherein the specific operation includes an operation of the light switch to the light-off position.
3. 	(Original)  The vehicle control system according to claim 2, 
	wherein the light switch further includes an auto-light position for performing an auto-light process for automatically switching the operation state of the headlight in accordance with an external environment, 
	wherein the first controller is configured to transmit an auto-light request for performing the auto-light process to the second controller when the consciousness level of the driver is lower than a predetermined determination value, 
	wherein the second controller is configured to perform the auto-light process when the auto-light request is received from the first controller in a state where the light switch is operated to the light-off position.
4. 	(Original)  The vehicle control system according to claim 2, 
	wherein the first controller is configured to transmit a light-on request for turning on the headlight to the second controller when the consciousness level of the driver is lower than a predetermined determination value, 
	wherein the second controller is configured to turn on the headlight when the light-on request is received from the first controller in a state where the light switch is operated in a position different from the light-on position.
5. 	(Original)  The vehicle control system according to claim 1, 
	wherein the accessories includes a wiper, 
	wherein the operation switch includes a wiper switch including a wiper-on position for driving the wiper and a wiper-off position for stopping the wiper, 
	wherein the specific operation includes operating the wiper switch to the wiper-off position.
6. 	(Original)  The vehicle control system according to claim 5, 
	wherein the wiper switch further includes an auto-wiper position for performing an auto-wiper process for automated switching an operating state of the wiper according to an external environment, 
	wherein the first controller is configured to transmit an auto-wiper request for performing the auto-wiper process to the second controller when the consciousness level of the driver is lower than a predetermined determination value, 
	wherein the second controller is configured to perform the auto-wiper process when the auto-wiper request is received from the first controller in a state where the wiper switch is operated to the wiper-off position or the wiper-on position.
7. 	(Currently Amended)  The vehicle control system according to claim 1, 
	wherein the accessories include a direction indicator, 
	wherein the operation switch includes a direction indicator switch for switching the lighting state of the direction indicator, 
	wherein the specifying operation includes an operation of the direction indicator switch.
8. 	(Currently Amended)  The vehicle control system according to claim 1, further comprising a driver-state detection sensor which detects [[a]] the consciousness level of the driver based on at least one of a heartbeat state and a breathing state of the driver. 
9. 	(Currently Amended)  The vehicle control system according to claim 1, wherein the vehicle is stopped at a road shoulder.
ALLOWABLE SUBJECT MATTER
Claims 1-9 are pending and allowed.  Claims 1, and 7-9 are currently amended.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Seki, US 20170235306 A1 teaches a vehicle traveling control apparatus that includes an abnormality determining unit and a seat belt controller. The abnormality determining unit determines presence of impaired consciousness of a driver on a condition that the vehicle traveling control apparatus performs, to an own vehicle, automatic driving on a basis of traveling environment information on a traveling environment in which the own vehicle travels and traveling information of the own vehicle. The seat belt controller causes a seat belt of a driver's seat of the own vehicle to be retracted, when the abnormality determining unit determines the presence of the impaired consciousness.
In regarding to independent claim 1, Seki taken either individually or in combination with other prior art of record fails to teach or render obvious vehicle control system installed on a vehicle, the vehicle including an operation switch for manually operating an operation state of accessories to at least one of an on position and an off position installed on a body, the system comprising: a first controller configured to execute automated driving of the vehicle, and to perform an evacuation traveling for automated evacuating and stopping the vehicle 
wherein the first controller is configured to transmit a specific operation rejection request to the second controller for performing a specific operation rejection process for rejecting a control of the accessories operated by the driver based on the manual specific operation of the operation switch and to maintain or switch the accessories to the on position thereof when the consciousness level of the driver is lower than a predetermined determination value, wherein the second controller is configured to control the specific operation rejection process when the specific operation rejection request is received from the first controller.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information 3system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571)273-8300 (Official Communications: including After Final Communications labeled “Box AF”)
(571)273-6705 (Draft Communications)

/YUEN WONG/Primary Examiner, Art Unit 3667